Case 1:19-mj-00246-NYW Document 10 Filed 11/06/19 USDC Colorado Pagelof1l

 

 

AO 442 (Rev. 01/09) Arrest Warrant im FAL ED TCouRT
UISTRICT O
UNITED STATES District CAR PH 215
for the
ererey Pp. COLWELL
District of Colorado JerFRE “CLERK
, EP. CLK
United States of America BY 0
V. )
) ‘246 -NYW
RICHARD HOLZER y Case No. 14 7”) ATE
)
ee a )
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) RICHARD HOLZER . ,

who is accused of an offense or violation based on the following document filed with the court:

 

[ Indictment © © Superseding Indictment 0 Information O Superseding Information @ Complaint

(1 Probation Violation Petition (1 Supervised Release Violation Petition . Violation Notice O Order of the Court

This offense is briefly described as follows:

Violation of Title 18, United States Code, Section (a)(2) and (d)(3), Attempting to obstruct religious exercise by force using
explosives and fire

Date: _02.Nov.2019 _ , “rye 9 aad

Issuing officer's signature

, Nina Y. Wang

 

 

 

City and state: Denver, Colorado United States Magistrate Judge
, Return

 

 

Printed name and title
This gy received on (date) [Ml uf [ q_. . and the person was arrested on (date

fy,
Mg
at (city and state) -O/ Ome. Ad i. AC ngg |

Date: UU) / 4g iY aa
7 officer's signalure

Onegecs) bal FBI, TL. VED

Printe@giame and title

  

 

 

 
